jfourtf) Court of Sppeate
                                            &ntomo,

                                            April 18,2013


                                         No. 04-09-00457-CR


                                           Fred FLORES,
                                              Appellant


                                                 v.



                                         The STATE of Texas,
                                              Appellee


                  From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2005-CR-8161
                             Honorable Sid L. Harle, Judge Presiding

                                            ORDER

       The Pro Se motion for requesting documents from Appointed Counsel two days after July
20,2009 is DENIED.




                                                      MarialyiLBarnaffl, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affjxed the seal of the said
court on this 18th day of April, 2013.




                                                      Keit"
                                                      Clerk of Court